 In the Matter ofSEASSHIPPINGCOMPANYandNATIONAL.MARINEENGINEERS'BENEFICIAL ASSOCIATION, LOCAL No.33,Case No. 8.109.Decided December 4, 1936Water Transportation Industry-Investigation of Representatives:contro-versy concerning representation of employees-rival organizations;substantialdoubt as to majority status--question affecting commerce:confusion and unrestamong employees-UnitAppropriate for Collective Bargaining:community ofinterest;craft ; established labor organizations in industry;licensed personnel ;occupationaldifferences-Representattve3:proof of choice:statement designat-ing-Certification of Representatives:after investigation but without election.Mr. David A.Mo.scovitzfor the Board.Mr. Frank V. Barns,of New York City, for the Company.Mr. Edward P. Trainer,of New York City, for NationalMarine-Engineers'BeneficialAssociation.Mr. Herbert G. DeVarco,of New York City, for United LicensedOfficers of the UnitedStates of America.Mr. William Gallagher,of New York City, for International Unioluof OperatingEngineers.Mary Lemon Schleifer,of counsel to the Board_DECISIONSTATEMENT OF CASEOn September 28,1936, National Marine Engineers' Beneficial Asso-ciation, Local No. 33, hereinafter referred to as M. E. B. A., filed a.petition with the Acting Regional Director for the Second Regionalleging that a question affecting commerce had arisen concerning therepresentation of the licensed marine engineers employed by Seas.Shipping Company, New York, New York, and requesting an inves-tigation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, hereinafter re-ferred to as the Act. The National Labor Relations Board, herein-after referred to as the Board, on October 5, 1936, authorized theActing Regional Director for the Second Region to conduct an inves-tigation, and to provide for a hearing jointly with a hearing on thepetition filed by M. E. B. A. concerning the representation of engi-neers employed by Grace Line, Inc.'On October 6, 1936, the ActingIn the Matter of Grace L,ne,Inc and PanamaMail Steamship company and NationalDianne Engineers' Beneficial Association, Local No33,Case No R-110, decided November13, 1936(supra,p.369).398 9S'Regional Director issued notice of a joint hearing to be held in NewYork City on October 13, 1935. Copies of the notice of hearing wereduly served on Seas Shipping Company, hereinafter called the Com-pany, M. E. B. A. and on United Licensed Officers of the UntiedStates of America, hereinafter referred to as U. L. 0., and Inter--nationalUnion of Operating Engineers, Local No. 3,2 hereinafterreferred to as I. U. O. E., two labor organizations which had been-named in the petition as purporting to represent the engineers.Pursuant to the notice, a joint hearing Was held in New York Cityon October 13, 1936, before Charles A. Wood, the Trial Examiner-duly designated by the Board.All who were served with notice were-represented at the hearing.On November 5, 1936, the Board, having found the evidence intro-duced at the first hearing to be inadequate, issued notice of a furtherhearing to be held in New York City on November 12, 1936. Thenotice of hearing limited the evidence to be introduced to mattersrelating to the determination of what specific persons are employedas engineers by the Company and any further evidence of the desireof these engineers to have one or the other of the labor organizationsrepresent them.Copies of the notice of hearing and of an orderadjourning the hearing, subsequently issued by the Board, were duly.served on all parties.Pursuant to the notice of adjournment, ahearing was held in New York City on November 1b, 1936, beforeWalter Wilbur, the Trial Examiner duly designated by the Board,at which all of the parties were represented.Full opportunity to be heard, to examine and cross-examine wit-nesses and to introduce evidence bearing on the issues was affordedall parties.The Board has reviewed the rulings of the Trial Exam-iners on objections to the admission of evidence made by representa-tives of the various parties and finds that no prejudicial errors were-committed.The rulings are hereby affirmed.Upon the evidence adduced at the hearings and from the entirerecord now before it, the Board makes the following :FINDINGS OF FACTI.THE COMPANYSeas Shipping Company, New York, New York, is a New York'corporation engaged in the business of operating four vessels plyingbetween the United States and Africa.These vessels are used prin-cipally for the transportation of freight, though they also carryoccasional passengers.New York City is the home port of the ves-sels.They also receive and discharge cargo at the ports of Phila-Erroneously referred to at the hearing as National Association of Operating Engineers. 400NATIONAL LABOR RELATIONS BOARDdelphia,Pennsylvania and Baltimore, Maryland in the UnitedStates.In Africa the vessels call at ports from Cape Town to Beirain South Africa and up the east coast of Africa to Mombasa,A chief and three assistant engineers, all required by law to be-licensed, are employed on each of the four vessels.We find that the Company is eiigaged in transportation and coin--merce between the States and between the United States and foreign-t,ountries, and that the marine engineers employed by the Companyare directly engaged in such transportation and commerce.II.THE UNIONS INVOLVEDAl.E. B. A. is a labor organization whose membership is confined,to licensed marine engineers.U. L. O. is a labor organization whosemembership includes both licensed marine engineers and licenseddeck officers.The membership of I. U. O. E., which is a labororganization affiliated with the American Federation of Labor, in-cludes all those engaged in the operation of steam boilers, stationary,marine, Diesel, portable, hoisting, and electrical engines, gas engines,internal combustion engines, or any machine that develops power.III.THE QUESTION CONCERNING REPRESENTATIONM. E. B. A., U. L. O. and I. U. O. E. all claim members among theengineers employed by the Company.Frank V. Barns, counsel for,the Company, who also appeared as a witness, testified that it hadcome to the attention of the Company that various labor organiza-tions were seeking to represent the engineers and that he believed anelection for the purpose of determining which organization wasentitled to represent them would settle the matter.Representativesof M. E. B. A. and of I. U. O. E. testified that the question of repre-sentation which had arisen had caused unrest among the engineersemployed by the Company.We find that a question has arisen concerning the representation ofthe licensed marine engineers employed by the Company and thatthis. question tends to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.IV. THE APPROPRIATE UNITM. E. B. A. and I. U. O. E. contend that the licensed engineersconstitute an appropriate unit.U. L. 0., as in other cases whichhave come before the Board involving licensed maritime personnel,insists that the entire licensed personnel, including licensed deckofficers and licensed engineers, constitute an appropriate unit.Therewere no facts developed at the hearings in this case which indicatethat the situation is in any wise different from that existing in other DECISIONS AND ORDERS401cases where we found the licensed engineers alone to be an appro-priate unit.3For the reasons stated in those cases, we find that thelicensed chief and assistant engineers employed by the Companyconstitute a unit appropriate for the purposes of collective bargain-ing in respect to rates of pay, wages, hours of employment and otherconditions of employment.V.CERTIFICATIONM. E. B. A. has submitted in evidence cards received from nineengineers authorizing M. E. B. A. to represent them for the purposesof collective bargaining.At the second hearing, the Company'spayroll was checked against ship's articles procured from the UnitedStates Shipping Board, by which check it was shown that these nineengineers are presently employed on the vessels operated by theCompany.Four of these cards were mailed to M. E. B. A. on Sep-tember 12, 1936, two on October 24, 1936, and three on November14, 1936.Eight of the nine cards were signed by the engineers, while thename on one was typewritten.Neither U. L. O'. nor I. U. O. E. made-any attempt at the hearing or otherwise to attack the authenticity ofany of the authorizations, or to show that any one of the nine engi-neers who had authorized M. E. B. A. to represent them had indi-cated in any other way that he did not desire to have M. E. B. A.represent him, or that he desired either of the other organizations-to represent,him.The nine authorizations submitted by M. E. B. A.must therefore be accepted as evidence that nine of the 16 engineers-employed by the Company have designated M. E. B. A.- as theirrepresentative.of the licensed engineers employed by the Company as their repre-sentative, is, by virtue of Section 9 (a) of the Act; the exclusive rep-resentative of all of the licensed engineers for the purposes of collec-tive bargaining, and we will so certify.Trainer, representing ,M. E. B. A.; testified .that two .other engi--neers employed by the- Company are members of M. E. B. A., LocalNo. 5.He based this conclusion on 'statements made to .him by engi-neers who had recently been employed ,on -the- ship' with these menthat they had seen their membership cards.However, since the nineengineers who signed authorizations constitute a majority of the 16engineers employed by the Company, it is unnecessary for us to deter-mine whether such evidence is sufficient proof of the desire of thesetwo engineers to have M. E. B. A. represent them.°SeeIn the Matter of Panama Rail Road Company and Marine Engineers'BenefciatAssociation,Case No R-10S,decided October 21. 1936(supra,p.290), and cases citedtherein. 402NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAWUpon the basis of the above findings of fact, the Board 'makes thefollowing conclusions of law:1.A question affecting commerce has arisen concerning the repre-sentation of the licensed chief and assistant engineers employed bySeas Shipping Company, within the meaning of Section 9 (c) of theNational Labor Relations Act.2.The licensed chief and assistant engineers employed by SeasShipping Company constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Na-tional Labor Relations Act.3.National Marine Engineers' Beneficial Association, having beendesignated by a majority of the licensed chief and assistant engineersemployed by Seas Shipping Company as their representative for thepurposes of collective bargaining, is, by virtue of Section 9 (a) ofthe Act, the exclusive representative of all such engineers for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment,and other conditions of employment.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8 of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended,.IT IS HEREBY CERTIFIED that National Marine Engineers' BeneficialAssociation has been designated by a majority of the licensed chiefand assistant engineers employed by Seas Shipping Company, NewYork, New York, as their representative for the purposes of collec-tive bargaining with Seas Shipping Company, and that, pursuant tothe provisions of Section 9(a) of the National Labor Relations Act,NationalMarine Engineers' Beneficial Association is the exclusiverepresentative of all such engineers for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment4nd other conditions of employment.